Title: From Benjamin Franklin to Mercy-Argenteau, 25 December 1783
From: Franklin, Benjamin
To: Mercy-Argenteau, Florimond-Claude-Charles, comte de


          
            Passy ce 25. Xbre. 1783.
          
          M. Franklin a reçu les deux Lettres à l’adresse de Mrs. Le Baron de Beelen et le professeur Marter que Monsieur l’Ambassadeur de l’Empereur lui a fait l’honneur de lui adresser pour faire passer en Amerique. C’est un vrai plaisir pour Mr. Franklin de trouver l’occasion de faire quelque chose qui puisse être agréable à Monsieur l’Ambassadeur et il aura grand soin de les faire partir par le paquet-bot qui est actuellement au Havre et qui doit

mettre à la Voile le 29. de ce mois. Il a aussi recours aux Bontés de Monsieur L’Ambassadeur, pour le prier de vouloir bien permettre que le paquet cy joint pour le Dr. Ingenhauss parte par le premier Courier qu’il enverra à Vienne, il en sera infiniment reconnoissant.—
        